COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS. 2-07-077-CR

        2-07-078-CR





LARRY MARTIN ROCHE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Larry Martin Roche attempts to appeal from the trial court’s denial of his motions for judgment nunc pro tunc in two cases.  We do not have jurisdiction over an appeal from an order denying a request for judgment nunc pro tunc.  
Sanchez v. State
, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.); 
Everett v. State
, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. dism’d); 
see also Moffatt v. State
, No. 2-05-372-CR, 2005 WL 3082253, at *1 (Tex. App.—Fort Worth Nov. 17, 2005, no pet.) (mem. op.) (not designated for publication).

On March 19, 2007, we notified Appellant that we were concerned that we lacked jurisdiction over these appeals and that we would dismiss the appeals unless any party desiring to continue the appeals filed with the court a response showing grounds for continuing the appeals.  
See 
Tex. R. App. P
. 44.3.  Appellant’s response informed the court that he has filed a petition for writ of mandamus challenging the dismissals of his motions nunc pro tunc, but nothing in his response establishes grounds for continuing these appeals.  Therefore, we dismiss these appeals for want of jurisdiction.  
See 
Tex. R. App. P. 
43.2(f). 

PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: April 26, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.